Citation Nr: 1101818	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-03 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for the 
service-connected impingement syndrome of the left shoulder, 
residuals of left shoulder acromioclavicular separation.

2.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 RO rating decision.  

In an August 2009 rating decision, the RO apparently proposed to 
reduce the rating assigned for the service-connected left 
shoulder disability from 30 percent to 20 percent disabling.  

However, the most recent RO decision noted that the Veteran had 
been assigned a 30 percent evaluation on December 30, 2004, a 100 
percent evaluation beginning on August 13, 2008 and a 30 percent 
evaluation beginning on November 1, 2008.  

Therefore, the earlier concern about an issue involving a 
reduction in the rating assigned for the service-connected left 
shoulder disability appears to be answered.   

The issue of whether a timely Notice of Disagreement had 
filed for an increased evaluation for the service-
connected cervical spine disability has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction and refers this matter to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU rating is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  



FINDING OF FACT

The service-connected impingement syndrome of the left shoulder, 
residuals of an acromioclavicular separation of the Veteran's 
minor upper extremity is not shown to be productive of a 
limitation of motion or functional loss due to pain manifested by 
more than flexion of the arm restricted to 25 degrees from the 
side; neither unfavorable ankylosis nor nonunion or fibrous union 
of the humerus is not demonstrated.  


 
CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 30 
percent for the service-connected impingement syndrome of the 
left shoulder, residuals of an acromioclavicular separation have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Code 5201 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Pursuant to VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letter in August 2003.  The 
letter provided him with notice of the evidence necessary to 
substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).  

The Veteran has established his status as a veteran.  He received 
notice as to the notice elements outlined in Pelegrini and the 
second and third elements outlined in Dingess.  He received 
notice as to the fourth and fifth elements outlined in Dingess, 
via the letter mailed in January 2008.  Therefore, the duty to 
assist has been met.

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  In addition, 
VA examinations were provided.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not been 
obtained.

The Board acknowledges that the claims file was not available for 
review during some of the VA examinations.

The case of Green v. Derwinski, 1 Vet. App. 121 (1991), held that 
VA's duty to assist includes conducting a thorough and 
contemporaneous medical examination that takes into account the 
records of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  

The Court, however, has never held that in every case an examiner 
must review all prior medical records before issuing a medical 
opinion or diagnosis.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  

The Court recently held that the absence of claims file review 
does not necessarily render an examination inadequate or reduce 
the probative value of a medical opinion.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

The Board observes that the purpose of the recent VA examinations 
was to determine the current severity of the Veteran's left 
shoulder disability.  On review, the examinations contain 
findings sufficient for rating purposes and an additional 
examination, to include claims file review, is not warranted.  
Furthermore, the claims file was available for review in 
connection with the most recent April 2010 VA examination.

No further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  


II.  Legal Criteria 

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

Where a Veteran has been diagnosed as having a specific condition 
and the diagnosed condition is not listed in the Ratings 
Schedule, the diagnosed condition will be evaluated by analogy to 
closely- related diseases or injuries in which not only the 
functions affected, but the anatomical localizations and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  


III.  Entitlement to a rating in excess of 30 percent for 
impingement syndrome of the left shoulder, residuals of the left 
shoulder, acromioclavicular separation.  

In this case, the Veteran has been shown to be right handed.  
Accordingly, the criteria for rating a minor upper extremity is 
applied in this case.  

Under Diagnostic Code 5201, for the minor shoulder, a minimum 20 
percent evaluation is warranted for limitation of motion of the 
arm at the shoulder level.  A 20 percent evaluation is in order 
for limitation of motion of the arm midway between the side and 
shoulder level.  A 30 percent evaluation contemplates limitation 
of motion of the arm to 25 degrees from the side.  

The Veteran was assigned a 20 percent evaluation beginning in 
April 1970.  A 30 percent evaluation was assigned beginning on 
December 30, 2004, the date of the Veteran's claim for increase.  
A 100 percent evaluation was assigned beginning in August 13, 
2008 for the period following his recent surgery, and a 30 
percent evaluation was assigned beginning on November 1, 2008.

In January 2005, the Veteran was afforded a VA examination and 
complained of having pain over his acromioclavicular joint.  He 
had limited motion of his left glenohumeral joint and pain that 
was noted to be somewhat out of proportion to the examination.  

The Veteran's performed forward flexion to 80 degrees with pain 
throughout the movement.  His shoulder abduction was to 60 
degrees with pain.  Abduction was to 80 degrees.  Passively 
internal and external rotation was to 30 degrees with pain.  The 
examiner found that range of motion was limited by pain as well 
as lack of endurance following repetitive use.  

The examiner noted that it was important that the Veteran did 
have significant cervical disease which could be the etiology of 
his worsening shoulder pain in addition to the sensations that he 
described in his arm, forearm and hand.  

The examiner estimated that his movement was limited moderately 
with a 30 to 40 percent reduction in his range of motion of his 
glenohumeral joint, but found it difficult to determine given the 
cervical spine disease was added to the previous 
acromioclavicular joint injury.

In July 2007, the Veteran was afforded another VA examination.  
The claims file was not available for review at that time.  

During the examination, the Veteran reported having constant left 
shoulder pain that interfered with his sleep.  The shoulder was 
not unstable, but caused the Veteran to experience pain with 
overhead activity.  He had decreased grip strength on the left 
side.  

Upon examination, the Veteran could abduct to 45 degrees, flex to 
60 degrees, externally rotate to 30 degrees and internally rotate 
to 90 degrees.  There was pain at the end of the range of motion.  
He did not have additional limitation following repetitive use.  
The impingement testing was positive at 45 degrees.  The joint 
was stable but supraspinatus strength appeared to be decreased.  
He was diagnosed with impingement syndrome of the left shoulder.  

In 2007,  the VA treatment records show that the Veteran 
complained of pain in his left shoulder.   The Veteran went to 
the emergency room in November 2007 due to shortness of breath 
and pain radiating down his left shoulder.  The physician 
concluded that the Veteran had chest pain and anxiety.

A February 2008 VA treatment record noted that the Veteran had 
severe pain in his left shoulder.  He had full passive rotation 
with a trigger point over the anterior rotator cuff area.  The 
treatment records showed that he received several steroid 
injections in his left shoulder in 2008.  

A July 2008 VA treatment record noted that the Veteran had 
diminished range of motion of his left shoulder.  

The Veteran underwent a left shoulder acromioclavicular 
arthroscopy in August 2008.  He was assigned a 100 percent 
evaluation beginning on August 13, 2008, and a 30 percent 
evaluation was assigned beginning on November 1, 2008.

In November 2008, a VA treatment record noted that the left 
shoulder surgery helped somewhat, but not significantly.  The 
examiner noted that the Veteran's bicep tendon had been lacerated 
during surgery causing bicep weakness.  The Veteran reported 
having severe neck pain radiating down his left arm.  

Upon examination, there was marked weakness of the infarspinatus 
on the left, as well as biceps.  The tests of strength were 
normal in the left arm, and there was no sensory impairment.  The 
physician found that the Veteran had cervical spinal stenosis 
that was most likely related to his pain.  

The Veteran received steroid injections in his left shoulder in 
January 2009, July 2009, October 2009 and January 2010.

In May 2009, the Veteran was afforded another VA examination.  
The claims file was not available for review by the examiner.  
The Veteran reported having left shoulder pain and stiffness with 
a decrease in his range of motion.  

Upon examination, the Veteran's abduction was to 80 degrees, and 
flexion was to 70 degrees.   His external rotation was to 60 
degrees, and internal rotation was to 50 degrees.   All of these 
movements were performed with pain throughout.  Although he did 
them very slowly, he was able to repetitively move the left 
shoulder without change in the range of motion or the level of 
pain.  

The Veteran had some slight crepitus of the AC joint and a 
positive impingement sign on the left shoulder with diffuse 
tenderness to palpation.  He had 4+/5 strength in the left 
supraspinatus muscle.  The previous MRI of the left shoulder 
revealed a partial supraspinatus tear with significant 
degenerative joint disease of the humeral head and the AC joint.  

The examiner diagnosed the Veteran with left shoulder impingement 
syndrome with partial tear at the supraspinatus muscle and 
significant degenerative joint disease of the glenohumeral joint 
as well as the acromioclavicular joint.

In March 2010, the Veteran was afforded another VA examination.  
The claims file was reviewed.  

Upon examination, there was decreased sensation to light touch 
and pain in the distribution of the ulnar nerve distal to the 
elbow and in the distribution of the median nerve distal to the 
carpal tunnel.  

The electromyography and nerve conductions tests showed severe 
left ulnar nerve neuropathy at the elbow and moderately severe 
left carpal tunnel syndrome.  The examiner concluded that the 
Veteran had severe left ulnar nerve neuropathy at the elbow, as 
well as moderately severe left carpal tunnel syndrome.

In April 2010, the Veteran was afforded a VA examination of his 
left shoulder.  The claims file was available to the examiner for 
review.  He complained of pain that was centered through the 
shoulder joint and was 8/10 in severity.  He did not have 
locking, but did report having instability symptoms that were 
vague in description.  

The Veteran also stated that he could not perform overhead 
activities.  The examiner noted that the Veteran had undergone an 
open decompression of his distal clavicle in September 2008 and 
had injection therapy every three months.  

The Veteran reported being unable to travel due to the pain in 
his left shoulder and his lumbar spine.  The Veteran was 
described as being histrionic during the examination and 
overractive to any stimulus.  

The Veteran's forward flexion of the left shoulder was to 50 
degrees; abduction was to 40 degrees, and internal and external 
rotation with the arm held at 90 degrees was from 0 to 70 
degrees.  The examiner noted that range of motion testing was 
difficult because the Veteran would not cooperate due to his 
writhing and twisting in pain.  He had a positive tenderness over 
the AC joint.  

The Veteran's range of motion was not additionally limited 
following repetitive use.  He had pain throughout the range of 
motion and essentially wherever the shoulder was palpated.  

During the stability examination, he had pain with external 
motion and abduction.  There was a well-healed scar over the 
anterior aspect of the left shoulder.  The examiner diagnosed the 
Veteran with left shoulder pain, status post distal clavicle 
excision and subacromial decompression.

The Veteran is already receiving a 30 percent evaluation of his 
left shoulder disability which is the highest evaluation under 
Diagnostic Code 5201 for arm limitation of motion for his minor 
shoulder.  

Moreover, the Board notes that there is no showing of ankylosis 
of scapulohumeral articulation (Diagnostic Code 5200) or 
impairment of the humerus manifested by nonunion or fibrous union 
(Diagnostic Code 5202).  Accordingly, none of the other sections 
provide a basis for an evaluation in excess of 30 percent for the 
left shoulder disability.  

As the Veteran is currently assigned the highest evaluation based 
on limitation of motion of the left shoulder, the question turns 
to whether an extraschedular evaluation is warranted.  


IV.  Extraschedular Consideration

The Board must also address whether an extraschedular evaluation 
is appropriate in this case.

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2010).

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided. 38 C.F.R. § 3.321(b).  The 
Board may determine, in the first instance, that a veteran has 
not presented evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or bases 
for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).  This determination follows a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).

The initial factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional or 
unusual disability picture that the applicable schedular criteria  
are inadequate.

The level of severity and symptomatology of the service-connected 
disability must be compared with the established criteria found 
in the rating schedule.  If the rating criteria reasonably 
describe the veteran's disability level and symptomatology, the 
disability picture is contemplated by the rating schedule.  
Therefore, the assigned schedular evaluation is adequate and no 
referral is required.  Id.

If the schedular evaluation is found to be inadequate, the second 
step of the inquiry requires the Board to determine whether the 
exceptional disability picture involves other related factors 
such as marked interference with employment or frequent periods 
of hospitalization.  Id. at 115-16.

If the analysis shows that the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture shows 
the related factors, the final step requires that the case be 
referred to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination of 
whether the veteran's disability picture requires the assignment 
of an extraschedular rating.  

Here, on review, the applicable rating criteria are found to 
fully address the nature and extent of the current left shoulder 
disability picture on the basis of limited motion or loss of 
function due to pain in the context of the established rating 
system.  There are no unusual or exceptional factors that would 
fall outside of the scope of these criteria.  

Therefore, the Board is not required to remand the Veteran's 
increased rating claims for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. 
at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

An increased rating higher than 30 percent for the service-
connected impingement syndrome of the left shoulder, residuals of 
an acromioclavicular separation is denied.


REMAND

The Court has held that a TDIU rating may be deemed to be 
encompassed in a claim for increased rating or the appeal of an 
initial rating.  Here, the Veteran's claim for increase is shown 
to have included a claim for a TDIU rating.

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2010).

Here, the service-connected disabilities include degenerative 
disc disease of the lumbar spine (40 percent), impingement 
syndrome of the left shoulder (30 percent) degenerative disc 
disease of the cervical spine (20 percent), and traumatic 
headaches (10 percent), with a combined evaluation of 70 percent 
which meets the schedular requirements for consideration of a 
TDIU rating.

Thus, after providing the appropriate notice with regard to a 
TDIU rating, VA should attempt to obtain any additional evidence 
for which the Veteran provides sufficient information, and, if 
needed, any authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

During a March 2010 VA examination, an examiner provided an 
opinion that the service-connected lumbar spine disability and 
left mild L5-S1 sensory radiculopathy did not preclude sedentary 
employment.  However, the examiner did not assess the combined 
impact of his other service-connected disabilities, including his 
cervical spine, headache and left shoulder disability on this 
ability to perform substantially gainful employment.

It appears that TDIU was denied in a recent RO rating decision 
following the March 2010 examination, but this decision does not 
appear to be included in the claims file.  Any related 
documentation must be associated with the claims file for review 
by the Board.  

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  All RO decisions should be associated 
with the Veteran's claims file, including 
any recent decisions denying entitlement to 
a TDIU rating.  

2.  The RO then should take appropriate 
steps to send the Veteran and his 
representative, a letter requesting that 
the Veteran provide information, and, if 
necessary, authorization, to enable VA to 
obtain any additional evidence pertinent to 
his claim for a TDIU claim.

In particular, the RO should specifically 
request that the Veteran complete and 
submit an updated VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, so 
that VA will have current information 
concerning his employment.  

The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit to substantiate 
the claim for a TDIU rating and what VA 
will do.  

The letter should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  After securing any necessary release 
forms, with full address information, the 
RO should take all indicated action to 
obtain any records of medical treatment 
that are not currently associated with the 
Veteran's claims file.  

All records obtained pursuant to this 
request must be incorporated into the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

4.  Then, the RO should schedule the 
Veteran for VA examination to address the 
claim for a TDIU rating.  The Veteran's 
claims file must be reviewed by the 
examiner(s).  All indicated tests should be 
performed and all findings should be 
reported in detail. 

The examiner(s) should provide an opinion 
as to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is at 
least as likely as not (50 percent 
probability or more) that the his service-
connected disabilities, either separately 
or in combination, would preclude him from 
securing and following substantially 
gainful employment consistent with his 
educational background and occupational 
experience.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If the 
Veteran fails, without good cause, to 
report to the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. § 
3.655, as appropriate.

5.  Following completion of all indicated 
development, the RO should readjudicate the 
claim for a TDIU rating in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the RO should 
furnish the Veteran and his representative 
with a fully responsive Supplemental 
Statement of the Case (SSOC) and afford 
them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


